Exhibit 10.14

FTI Consulting, Inc.

2017 Omnibus Incentive Compensation Plan

Restricted Stock Unit Award Agreement for Non-Employee Directors Pursuant to the

FTI Consulting, Inc. Non-Employee Director Compensation Plan  

To ____________________:

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (this “Award”) of ______ restricted stock units (the “Restricted Stock
Units”) under the FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan,
effective as of June 7, 2017, as further amended or restated from time to time
(the “Omnibus Plan”), in accordance with the FTI Consulting, Inc. Non-Employee
Director Compensation Plan, as amended and restated effective January 1, 2016,
as further amended or restated from time to time (the “Director Plan”),
conditioned upon your agreement to the terms and conditions described below.
Each Restricted Stock Unit represents on the books of the Company, a unit which
is equivalent to one share of the Company’s common stock, $0.01 par value per
share (the “Common Stock”), such shares of Common Stock hereafter collectively
referred to as “Award Shares”. The effective date of grant will be __________
__, ____ (the “Grant Date”), subject to your promptly [electronically
acknowledging and accepting] [signing and returning] a copy of this Agreement
(as defined below).

This Restricted Stock Unit Agreement for Non-Employee Directors (the
“Agreement”) evidences the Award of the Restricted Stock Units. This Agreement
and the Award are made in consideration of your service as a member of the Board
of Directors (the “Board”) of the Company. The Award is subject in all respects
to and incorporates by reference the terms and conditions of the Omnibus Plan
and the Director Plan. You agree to accept as binding, conclusive, and final all
decisions or interpretations of the Compensation Committee of the Board (the
“Committee”) concerning any questions arising under this Agreement, the Omnibus
Plan or the Director Plan, as the case may be, with respect to the Award.    

By executing this Agreement, you acknowledge that you have received copies of
the Director Plan, the Prospectus for the Director Plan, as amended and restated
effective as of January 1, 2016, as further amended or restated from time to
time (the “Director Plan Prospectus”), the Omnibus Plan and the Prospectus for
the Omnibus Plan, effective as of June 7, 2017, as further amended or restated
from time to time (the “Omnibus Plan Prospectus”), and have read, understand and
agree to all terms. You may request additional copies of the Omnibus Plan, the
Omnibus Plan Prospectus, the Director Plan and the Director Plan Prospectus by
contacting the Secretary of the Company at FTI Consulting, Inc., 2 Hamill Road,
North Building, Baltimore, Maryland 21210 (Telephone No. (410) 951-4867). You
also may request from the Secretary of the Company copies of the other documents
that make up a part of the Omnibus Plan Prospectus (described more fully at the
end of the Omnibus Plan Prospectus), as well as all reports, proxy statements
and other communications distributed to the Company’s security holders
generally.

2017 Omnibus Incentive Compensation Plan

RSU Agreement [Non-Employee Directors]

 

1

 

--------------------------------------------------------------------------------

 

1.Terms and Conditions of this Award. The following terms and conditions will
apply:

(a)Credit to Account. The Restricted Stock Units shall be credited to your
account on the books of the Company (your “Account”) as of the Grant Date.

(b)Vesting. All of the Restricted Stock Units are nonvested, nontransferable and
forfeitable as of the Grant Date. The Restricted Stock Units will vest and no
longer be subject to risk of forfeiture as to 100% of the Restricted Stock Units
on the first anniversary of the Grant Date.

(c)Acceleration of Vesting. All outstanding Restricted Stock Units will become
fully vested and nonforfeitable upon the earliest of:

 

i.

your death;  

 

ii.

your disability; or

 

iii.

your cessation of service date, if your cessation of service as a member of the
Board is in accordance with the provisions of Section 7.1(e) of the Director
Plan.

(d)Change in Control.  Subject to the provisions of Section 7.1(e) of the
Director Plan, unvested Restricted Stock Units outstanding at the time of a
“Change in Control” will be treated in accordance with the Omnibus Plan;
provided, that absent a different treatment under the Omnibus Plan, in the event
of a Non-Employee Director’s cessation of service as a member of the Board upon
or within one-year following the occurrence of a Change in Control (other than
(i) for cause (as determined by the Board in its good-faith discretion), (ii)
due to the request of such Non-Employee Director, or (iii) as a result of a
voluntary resignation), the unvested and forfeitable Restricted Stock Units
outstanding as of the date of such cessation of service shall immediately fully
vest and be nonforfeitable as of the cessation date.”

(e)Cessation of Service Date. [All Restricted Stock Units that are unvested as
of your cessation of service date, subject to the acceleration of vesting
provisions set forth in Section 2(c) or 2(d) herein, shall be forfeited to the
Company for no consideration on such cessation date.

(f)Issuance of Award Shares. Upon vesting, the Company shall issue to you, or
your estate, as applicable, a number of Award Shares equal to the number of
vested Restricted Stock Units credited to your Account.  

(g)Registration of Shares; Stock Certificates. The Award Shares issued in
settlement of the vested Restricted Stock Units shall be registered in your
name, or, if applicable, in the names of your heirs or your estate. In the
Company’s discretion, such shares

2017 Omnibus Incentive Compensation Plan

RSU Agreement [Non-Employee Directors]

 

2

 

--------------------------------------------------------------------------------

 

may be issued either in certificated form or in uncertificated, book entry form.
The certificate or book entry account shall bear such restrictive legends or
restrictions as the Company, in its sole discretion, shall require. The Company
may deliver a share certificate to you or may deliver shares electronically or
in certificate form to your designated broker on your behalf. If you are
deceased (or if Disabled and if necessary) at the time that a delivery of shares
is to be made, the shares will be delivered to your executor, administrator,
legally authorized guardian or personal representative, in accordance with
instructions received from your executor, administrator, legally authorized
guardian or personal representative (as applicable).

(h)Restrictions on Grant of Restricted Stock Units and Issuance of Award Shares.
The grant of the Restricted Stock Units and issuance of Award Shares upon
settlement of the vested Restricted Stock Units will be subject to all
applicable requirements of federal, state or foreign law with respect to such
securities. No Award Shares may be issued hereunder if the issuance of such
shares would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Award Shares subject to the Restricted Stock Units
shall relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority shall not have been obtained.
As a condition to the settlement of the vested Restricted Stock Units, the
Company may require you to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

(i)Fractional Shares. The Company will not be required to issue fractional Award
Shares upon settlement of the vested Restricted Stock Units. Fractional shares
of Common Stock will be rounded down to the nearest whole share.

(j)Postponement of Delivery. The Company may postpone the issuance and delivery
of any Award Shares provided for under this Agreement for so long as the Company
determines to be necessary or advisable to satisfy the following:

 

(1)

the completion or amendment of any registration of such shares or satisfaction
of any exemption from registration under any securities law, rule, or
regulation;

 

(2)

compliance with any requests for representations; and

 

(3)

receipt of proof satisfactory to the Company that a person seeking such shares
on your behalf upon your disability (if necessary), or upon your estate’s behalf
after your death, is appropriately authorized.

2017 Omnibus Incentive Compensation Plan

RSU Agreement [Non-Employee Directors]

 

3

 

--------------------------------------------------------------------------------

 

(k)Dividend Equivalents. As of the date the Company pays any dividend (whether
in cash or in kind) on shares of Common Stock, your Account shall be credited
with that number of Restricted Stock Units, rounded down to the nearest whole
share, determined by dividing (i) the product of (A) the amount of the cash
dividend per share of Common Stock multiplied by (B) the number of whole
Restricted Stock Units credited to the Non-Employee Director’s Account as of the
dividend record date, by (ii) the Fair Market Value of a share of Common Stock
on the payment date of the dividend; provided, that such dividend equivalent
Restricted Stock Units will only be credited to your Account if sufficient
shares of Common Stock are available for award under the Omnibus Plan, or
another equity compensation plan approved by stockholders of the Company, as of
the dividend payment date to credit such dividend equivalent Restricted Stock
Units. You will not have any right to dividend equivalents or other
distributions declared or paid with respect to unvested and forfeitable
Restricted Stock Units. All dividend equivalents and any other distributions
paid with respect to unvested Restricted Stock Units will be held by the Company
in trust for your benefit and paid to you upon vesting of the Restricted Stock
Units. Upon forfeiture of any Restricted Stock Units, any dividend equivalents
and distributions then held in trust with respect to such Restricted Stock Units
will be forfeited and will be returned to the Company. All fractional units
shall be rounded down to the nearest whole unit.

2.Restrictions on Transfer. Prior to settlement, you may not sell, assign,
transfer, pledge, hedge, hypothecate, encumber or dispose of in any way (whether
by operation of law or otherwise) any Restricted Stock Units, and Restricted
Stock Units may not be subject to execution, attachment or similar process. Any
sale or transfer, or purported sale or transfer, shall be null and void. The
Company will not be required to recognize on its books any action taken in
contravention of these restrictions.

3.Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing Award Shares issued pursuant to this Agreement. You will, at the
request of the Company, promptly present to the Company any and all certificates
representing Award Shares acquired pursuant to this Agreement in your possession
in order to carry out the provisions of this Section.

4.Tax Withholding; Payment of Taxes. Since you are not an employee of the
Company or any Affiliate, the Company will not deduct from any compensation or
any other payment of any kind due you, the amount of any federal, state, local
or foreign taxes required to be paid by you as a result of the grant, vesting or
settlement of the Restricted Stock Units or Award Shares, in whole or in part.
You expressly acknowledge that you are solely responsible for the payment of any
such federal, state, local or foreign taxes, and you may not rely on the Company
for any assistance with regard to withholding or paying such taxes.  

2017 Omnibus Incentive Compensation Plan

RSU Agreement [Non-Employee Directors]

 

4

 

--------------------------------------------------------------------------------

 

5.Adjustments for Corporate Transactions and Other Events.

(a)Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Restricted Stock Units hereunder shall be adjusted as provided under
the Director Plan.  

(b)Other Transactions Affecting the Common Stock. The terms and conditions of
this Agreement will apply with equal force to any additional and/or substitute
rights to receive securities received by you in exchange for, or by virtue of
your ownership of, the Restricted Stock Units, whether as a result of any
spin-off, stock split-up, stock dividend, stock distribution, other
reclassification of the Common Stock of the Company, or other similar event. If
the Restricted Stock Units are converted into or exchanged for, or stockholders
of the Company receive by reason of any distribution in total or partial
liquidation or pursuant to any merger of the Company or acquisition of its
assets, rights to receive securities of another entity, or other property
(including cash), then the rights of the Company under this Agreement will inure
to the benefit of the Company’s successor, and this Agreement will apply to the
rights to receive securities or other property received upon such conversion,
exchange or distribution in the same manner and to the same extent as the
Restricted Stock Units.

6.Non-Guarantee of Service Relationship. Nothing in the Omnibus Plan, the
Director Plan or this Agreement alters your service relationship with the
Company or shall constitute or be evidence of any agreement or understanding,
express or implied, that you will continue as a member of the Board for any
period of time. This Agreement is not to be construed as a contract of service
relationship between the Company and you. This Agreement does not limit in any
way the possibility of your removal from the Board in accordance with the By-Law
provisions in effect at the relevant time, whether or not such removal results
in the forfeiture of any Restricted Stock Units or any other adverse effect on
your interests under the Omnibus Plan or the Director Plan.

7.Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to any Restricted Stock Units until Award Shares have been issued
to you upon settlement of the vested Restricted Stock Units. No adjustment shall
be made for dividends, distributions or other rights for which the record date
is prior to the date such Award Shares are issued, except as provided in
Sections 1(j) and 5 of this Agreement.  

8.The Company’s Rights. The existence of the Restricted Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company's or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

2017 Omnibus Incentive Compensation Plan

RSU Agreement [Non-Employee Directors]

 

5

 

--------------------------------------------------------------------------------

 

9.Entire Agreement. This Agreement, inclusive of the Omnibus Plan and the terms
of the Director Plan incorporated into this Agreement, contains the entire
agreement between you and the Company with respect to the Restricted Stock Units
and the Award Shares. Any and all existing oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement by any person with respect to the
Award, the Restricted Stock Units or the Award Shares are superseded by this
Agreement and are void and ineffective for all purposes.

10.Terminology; Conformity and Conflict. All terms not defined in this Agreement
have the meanings given in, first, the Director Plan, and if not defined in the
Director Plan, second, in the Omnibus Plan. Unless otherwise specifically
provided in this Agreement, in the event of a conflict, inconsistency or
ambiguity between or among any provision, term or condition of this Agreement,
the Omnibus Plan, or the Director Plan, the provisions of, first, the Director
Plan, second, the Omnibus Plan, and lastly, this Agreement, will control in that
order of priority, except in the case of Section 12 of this Agreement which will
control in all cases.

11.Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Award as determined
in the discretion of the Committee, except as provided in the Omnibus Plan, the
Director Plan or in any other written document signed by you and the Company.

12.Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit with respect to the
Award, the Restricted Stock Units or the Award Shares will be brought in the
federal or state courts in the districts which include Baltimore, Maryland, and
you agree and submit to the personal jurisdiction and venue thereof.

13.Unfunded Status. The Restricted Stock Units and the Account to which they are
credited constitute and at all times shall be interpreted and administered as an
unfunded compensation arrangement. Your settlement rights pursuant to this
Agreement shall be no greater than the right of any unsecured general creditor
of the Company.

14.Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties' intent that any court order
(or decision of arbitrator(s), as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

2017 Omnibus Incentive Compensation Plan

RSU Agreement [Non-Employee Directors]

 

6

 

--------------------------------------------------------------------------------

 

15.Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

16.Headings; Interpretation. Section headings are used in this Agreement for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement. Whenever the context requires, all words under in the
singular shall be construed to include the plural and vice versa. Words of the
masculine gender shall be deemed to include the correlative words of the
feminine gender. The word “you” or “your” means the recipient of the Restricted
Stock Units as reflected in the first paragraph of this Agreement. Whenever the
word “you” or “your” is used in any provision of this Agreement under
circumstances where the provision should logically be construed, as determined
by the Committee, to apply to the estate, personal representative, or
beneficiary to whom the Restricted Stock Units may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” will be deemed
to include such person.

17.Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

18Transfer of Personal Data.  You authorize, agree and unambiguously consent to
the transmission by the Company (or any subsidiary) of any personal data
information related to the Award under this Agreement, for legitimate business
purposes (including, without limitation, the administration of the Plan) out of
your home country and including to countries with less data protection than the
data protection provided by your home country. This authorization and consent is
freely given by you.

{The signature page follows.}




2017 Omnibus Incentive Compensation Plan

RSU Agreement [Non-Employee Directors]

 

7

 

--------------------------------------------------------------------------------

 

[IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the
date electronically acknowledged and accepted by the award recipient.]

[IN WITNESS WHEREOF, the Company and the award recipient have caused this
Agreement to be executed as of the ___ day of _____, ___.

 

FTI CONSULTING, INC.

 

 

By:

 

Name

 

Title:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.]

 

AWARD RECIPIENT

 

 

 

 

2017 Omnibus Incentive Compensation Plan

RSU Agreement [Non-Employee Directors]

 

8

 